PER CURIAM.
Eliezer Gonzalez, Jr., appeals the summary denial of his Florida Rule of Criminal Procedure 3.801 motion to correct jail credit awarded upon his violation of probation on a charge of racketeering. While it is apparent from the record before us that Gonzalez is not entitled to all of the credit he claims in his motion, the State concedes that the record does not conclusively refute his claim to some additional credit. This is due to a discrepancy in the amount of jail time that Gonzalez was awarded at his original sentencing (251 days) and the 112 days calculated by the trial court for this same period when denying the rule 3.801 motion. . The State posits several reasons why Gonzalez might be entitled to the 251 days originally awarded, but correctly concedes that remand for further proceedings is necessary given that we cannot resolve the discrepancy on this record.
REVERSED AND REMANDED.
PALMER, LAWSON and BERGER, JJ., concur.